IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                            December 14, 2007
                               No. 06-41498
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

PAUL ALLEN SCHUMACHER

                                         Plaintiff-Appellant

v.

FANNIN COUNTY; RONNIE RHUDT, Individually In His Official Capacity as
County Commissioner of Fannin County; RANDY DAVIS, Individually & In His
Official Capacity as County Commissioner of Fannin County; DEWAYNE
STRICKLAND, Individually & In His Official Capacity as County Commissioner
of Fannin County; PAT HILLIARD, In Her Official Capacity as County
Commissioner of Fannin County; TALMAGE MOORE, Individually & In His
Official Capacity as Sheriff of Fannin County; DONNY FOSTER, Individually
& In His Official Capacity as Chief Deputy Sheriff of Fannin County; JEFF
HAMBY, Individually & In His Official Capacity as Deputy Sheriff of Fannin
County; ROBIN KNOLL, Individually & In Her Official Capacity as Jailer for
Fannin County

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Eastern District of Texas
                           USDC No. 3:02-CV-16


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41498

      Paul Allen Schumacher, Texas inmate # 930813, filed a pro se, in forma
pauperis (IFP) civil rights complaint pursuant to 42 U.S.C. § 1983 against the
Fannin County, several Fannin County Commissioners in their official capacities
and several officials of Fannin County Sheriff’s Office in their official and
individual capacities. Schumacher alleged that he was in fear of his life and
driven to escape from prison on April 6, 2000, because Fannin County
officials failed to protect him from another inmate. Schumacher alleged that on
April 17, 2000, after he was recaptured, he was chained and shackled by Fannin
County jail officials and that the officials were deliberately indifferent to the
injuries he received as a result of this mistreatment.
      Schumacher argues that the district court erred in finding that his failure-
to-protect claim was barred by the statute of limitations. Because there is no
federal statute of limitations for actions brought pursuant to § 1983, federal
courts apply the forum state’s general personal injury limitations period to
§ 1983 actions. Owens v. Okure, 488 U.S. 235, 249-50 (1989). Texas has a two-
year limitations period for personal-injury actions. TEX. CIV. PRAC. AND REM.
CODE ANN. § 16.003(a). The district court found that Schumacher had escaped
from jail on April 6, 2000, because he was in fear of his life from another inmate
and that Fannin County officials had failed to protect him from that other
inmate. Because Schumacher did not file his complaint until April 12, 2002,
more than two years after he escaped, the district court concluded correctly that
his claim was time barred.
      Schumacher argues that the district court erred in granting
summary judgment for failing to exhaust administrative remedies with respect
to the claims arising from the alleged excessive use of force on April 17, 2000.
A grant of summary judgment is reviewed de novo. Resolution Trust Corp.
v. Sharif-Munir-Davidson Dev. Corp., 992 F.2d 1398, 1401 (5th Cir. 1993).
Summary judgment is proper if the pleadings and the evidence show that there
is no genuine issue as to any material fact and the moving party is entitled to

                                        2
                                  No. 06-41498

judgment as a matter of law.       FED. R. CIV. P. 56(c). To defeat summary
judgment, the nonmovant must set forth specific facts showing the existence of
a genuine issue for trial. FED. R. CIV. P. 56(e). In deciding whether a fact issue
has been created, a court must review the facts and inferences in the light most
favorable to the nonmoving party.       Reeves Brokerage Co. v. Sunbelt Fruit
& Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003).
      Under 42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to
prison conditions under section 1983 of this title, or any other Federal law, by
a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” The “exhaustion
requirement applies to all inmate suits about prison life, whether they involve
general circumstances or particular episodes, and whether they allege excessive
force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The
exhaustion requirement is “mandatory, ‘irrespective of the forms of relief sought
and offered through administrative avenues.’” Days v. Johnson, 322 F.3d 863,
866 (5th Cir. 2003) (quoting Booth v. Churner, 532 U.S. 731, 739, 741 n.6 (2001)).
Viewing the evidence in the light most favorable to Schumacher, the summary
judgment evidence shows that there is no genuine issue of material fact that
Schumacher was aware of the existence of the prison grievance procedures and
that he did not exhaust them with respect to his claims arising from the alleged
excessive use of force.
      Contrary to Schumacher’s assertions, the district court did not abuse its
discretion in denying his motion for the appointment of counsel, in removing the
case from the active docket temporarily, or in denying his motion to amend.
See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982); Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th
Cir. 1981).
      The judgment of the district court is AFFIRMED



                                        3